EXHIBIT 10.41

[logo5.jpg]



2008 Deferred Stock Award



 


 
 
May 28, 2008
 
 2008 Deferred Stock Award for:
 
[DIRECTOR]
 


                                                                                         
Grant Date:May 6, 2008
                                                                 Deferred Stock
Awarded:2,100 Shares
                   Grant Date Fair Market Value:     $95,991.00




This notice confirms the grant of 2,100 shares of Deferred Stock by the Company
on May 6, 2008.


This grant of Deferred Stock awarded to you will vest on May 6, 2009 (or upon
your retirement, if earlier) and is granted under and is subject to the terms
and conditions specified in the West Pharmaceutical Services, Inc. 2007 Omnibus
Incentive Plan.  This grant is also subject to the terms and conditions of the
Company’s Non-Qualified Deferred Compensation Plan for Outside Directors, as
amended, and the accompanying grant documentation.


Enclosed with this award letter is an information packet that contains a Summary
of Key Terms, which you should read carefully.


The Participant Information Statement, which contains additional information
about the Plan, including the U.S. federal tax consequences of awards based on
the state of the law at the time of the grant was previously distributed.  We
strongly suggest that you consult a qualified financial or tax advisor.


   Very truly yours,


  /s/John R. Gailey


                       John R. Gailey III
      Secretary


Enclosures






 
 

--------------------------------------------------------------------------------

 


2008 Deferred Stock Award




Summary of Key Terms (Excerpted from Participant Information Statement) for
Director Deferred Stock Awards


1.  
Crediting of Deferred Stock.  All Deferred Stock will be credited to your
account under the Company’s Non-Qualified Deferred Compensation Plan for Outside
Directors, as amended (the “Deferred Compensation Plan”) and will be considered
“Deferred Stock” for all purposes under the Deferred Compensation Plan.

 
2.  
Crediting of Dividend Equivalents.  Each calendar quarter, the Company will
credit to your account an additional number of shares of Deferred Stock.  The
number of shares to be credited is determined by dividing the dividends paid in
respect of the number of shares Deferred Stock held in your account on the
relevant dividend record date by the fair market value of the Company’s common
stock on the last business day of the previous calendar quarter.

 
3.  
Adjustments. The value and attributes of each share of Deferred Stock held in
your account will be appropriately adjusted consistent with any change in the
Company’s common stock, including a change resulting from a stock dividend,
recapitalization, reorganization, merger, consolidation, split-up, or
combination or exchange of shares.

 
4.  
Payment Upon Termination.  Distribution of your Deferred Stock will occur only
upon your termination of service as a director.  In the event of a termination
of service, your Deferred Stock will be distributed as shares of stock (plus
cash for any partial shares credited to your account) in accordance with the
terms of the Deferred Compensation Plan.  The number of shares of Deferred Stock
that you are entitled to receive will be determined on your termination date.

 
5.  
Incorporation of Plans.  This Award is subject to the applicable terms and
conditions of the West Pharmaceutical Services, Inc. 2007 Omnibus Incentive
Compensation Plan and the Deferred Compensation Plan, each of which is
incorporated herein by reference, and in the event of any contradiction,
distinction or differences between this summary and the terms of the plan
documents, the plan documents will control.

 


 


 
 

--------------------------------------------------------------------------------

 

